FILED
                            NOT FOR PUBLICATION                              JUN 24 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT

ROBERT DALE ALEXANDER,                           No. 15-35181

               Plaintiff - Appellant,            D.C. No. 2:13-cv-01176-PK

 v.
                                                 MEMORANDUM*
MAX WILLIAMS; et al.,

               Defendants - Appellees,

  And

FRANKE,

               Defendant.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael H. Simon, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Oregon state prisoner Robert Dale Alexander appeals pro se from the district


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendants

were deliberately indifferent to his serious medical needs. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment for defendant

Gruenwald because Alexander failed to raise a genuine dispute of material fact as

to whether Gruenwald was deliberately indifferent to his colitis and proctitis. See

id. at 1058, 1060 (deliberate indifference is a high legal standard; medical

malpractice, negligence, or a difference of opinion concerning the course of

treatment does not amount to deliberate indifference.)

      We reject as without merit Alexander’s contention that the district court

failed to consider his evidence.

      AFFIRMED.




                                          2                                    15-35181